DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a Non-Final Office Action in response to communications received on September 24, 2021 and July 28, 2022. Claims 21-40 are pending and addressed below.

Specification
For the record, Examiner acknowledges that the Specification submitted on September 24, 2021 has been accepted.

Drawings
For the record, Examiner acknowledges that the Drawings submitted on September 24, 2021 have been accepted.

Claim Objections
Claim 29 is objected to because of the following informalities:  
Claim 29 refers to a “decrypting”, however, no decrypting is mentioned in parent claim 27. It appears as though claim 29 is intended to be dependent on claim 28 and not claim 27, which is how the claim is being interpreted for examining purposes.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,159,321. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the limitations of claims 21-40 are disclosed by claims 1-20 of U.S. Patent No. 11,159,321.

Claims 21, 23, 24, 27-29 and 31-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/485,084 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the limitations of claims 21, 23, 24, 27-29 and 31-39 are disclosed by claims 1-20 of copending Application No. 17/485,084.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 22 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/485,084 (reference application) in view of Conley (U.S. Patent No. 10,505,741). Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the limitations of claim 22 are disclosed by claims 1-20 of copending Application No. 17/485,084 except for the symmetric key. However, Conley does disclose the symmetric key (col. 25 lines 13-56 of Conley). It would have been obvious to modify claims 1-20 of copending Application No. 17/485,084 with Conley because this would save resources.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 25, 26 and 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/485,084 (reference application) in view of Chen et al. (U.S. Pub. No. 2015/0310444 and hereinafter referred to as Chen). Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the limitations of claims 25, 26 and 40 are disclosed by claims 1-20 of copending Application No. 17/485,084 except for the data structure/payload containing the identity attestation fidelity level. However, Chen does disclose the data structure/payload containing the identity attestation fidelity level (paragraph [0079] of Chen). It would have been obvious to modify claims 1-20 of copending Application No. 17/485,084 with Chen because this would improve flexibility.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 30 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/485,084 (reference application) in view of Varanasi et al. (U.S. Pub. No. 2020/0059461 and hereinafter referred to as Varanasi). Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the limitations of claim 30 are disclosed by claims 1-20 of copending Application No. 17/485,084 except for specifying a set of identity information to include in the identity attestation. However, Varanasi does disclose specifying a set of identity information to include in the identity attestation (paragraphs [0029]-[0030] of Varanasi). It would have been obvious to modify claims 1-20 of copending Application No. 17/485,084 with Varanasi because this would increase security and flexibility.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 21, 27-29, 31 and 33-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/587,459 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the limitations of claims 21, 27-29, 31 and 33-37 are disclosed by claims 1-20 of copending Application No. 16/587,459.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented
Claims 22-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/587,459 (reference application) in view of Conley (U.S. Patent No. 10,505,741). Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the limitations of claims 22-24 are disclosed by claims 1-20 of copending Application No. 16/587,459 except for the symmetric key and the hash of the payload and information regarding a procedure used to generate the hash. However, Conley does disclose the symmetric key (col. 25 lines 13-56 of Conley) and the hash of the payload and information regarding a procedure used to generate the hash (col. 12 lines 4-27, col. 14 lines 34-54, and col. 24 line 57 – col. 25 line 3 of Conley). It would have been obvious to modify claims 1-20 of copending Application No. 16/587,459 with Conley because this would save resources.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 25, 26 and 38-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/587,459 (reference application) in view of Chen et al. (U.S. Pub. No. 2015/0310444 and hereinafter referred to as Chen). Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the limitations of claims 25, 26 and 38-40 are disclosed by claims 1-20 of copending Application No. 16/587,459 except for the data structure/payload containing the identity attestation fidelity level and an identity attestation level specification from the signature requesting service. However, Chen does disclose the data structure/payload containing the identity attestation fidelity level and an identity attestation level specification from the signature requesting service (paragraph [0079] of Chen). It would have been obvious to modify claims 1-20 of copending Application No. 16/587,459 with Chen because this would improve flexibility.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 30 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/587,459 (reference application) in view of Varanasi et al. (U.S. Pub. No. 2020/0059461 and hereinafter referred to as Varanasi). Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the limitations of claim 30 are disclosed by claims 1-20 of copending Application No. 16/587,459 except for specifying a set of identity information to include in the identity attestation. However, Varanasi does disclose specifying a set of identity information to include in the identity attestation (paragraphs [0029]-[0030] of Varanasi). It would have been obvious to modify claims 1-20 of copending Application No. 16/587,459 with Varanasi because this would increase security and flexibility.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 32 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/587,459 (reference application) in view of Oakes, III (U.S. Patent No. 9,596,088 and hereinafter referred to as Oakes). Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the limitations of claim 32 are disclosed by claims 1-20 of copending Application No. 16/587,459 except for liveness determination. However, Oakes does disclose liveness determination (col. 3 lines 20-31 of Oakes). It would have been obvious to modify claims 1-20 of copending Application No. 16/587,459 with Oakes because this would increase security.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 21-40 would be allowable if rewritten or amended to overcome the rejection(s) under nonstatutory double patenting set forth in this Office action.

Claim 21 recites, inter alia, “communicate with an identification system module to obtain a data structure that includes the payload and an identity attestation generated using at least one digital representation of a biometric obtained by the identification system module”.

Claim 31 recites, inter alia, “obtain a digital representation of a biometric; generate a data structure including the payload and an identity attestation generated using at least one digital representation of the biometric; and communicate with the signature requesting service module to validate the digital item by transmitting the data structure to the signature requesting service”.


The closest prior art made of record are:
Raduchel (U.S. Pub. No. 2015/0026478) which discloses capturing an image of a user for a notarized document (paragraphs [0025], [0026], [0042], [0052]-[0054] and [0057]-[0058] of Raduchel)
Oakes, III (U.S. Patent No. 9,596,088 cited in the IDS filed on 9/24/2021 and hereinafter referred to as Oakes) which discloses affixing a verified biometric identity to a document (col. 4 lines 12-32, col. 6 line 58 – col. 7 line 37, col. 10 line 56 – col. 11 line 6, and col. 18 lines 11-26 of Oakes)

While signature service and identification systems are known in the art, the claimed communication, in combination with the other limitations, is not considered to be taught in the prior art. Therefore, claims 21 and 31 are considered to recite allowable subject matter. Dependent claims 22-30 and 32-40 are considered to recite allowable subject matter based on their dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Imai (U.S. Pub. No. 2007/0198830) – cited for teaching decrypting a document encrypted with a private key using a public key – paragraph [0013]
Bhandarkar et al. (U.S. Patent No. 10,091,003) – cited for teaching providing a document to a mobile device for biometric signature – claim 11 and Fig. 6

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS J PLECHA/Examiner, Art Unit 2438